The plaintiff in error, Will Briggs, was convicted at the January, 1913, term of the county court of Cleveland county, on a charge of having the unlawful possession of intoxicating liquor with the intent to sell the same and his punishment fixed at a fine of two hundred fifty dollars and imprisonment in the county jail for a period of ninety days. An appeal was filed in this court on the 3d day of May, 1913. On the 22d day of September, 1913, the Attorney General filed a motion to dismiss the appeal, on the ground that the plaintiff in error had become a fugitive from justice and not amenable to any order of the court made in this case. Satisfactory showing is made that the motion is well founded. No response has been made to the showing made by the state. The motion is sustained and the appeal is dismissed. Mandate forthwith.